EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Mr. Jeremy Dukmen on February 26, 2021.
The application has been amended as follows: 

In the Claims
Claims 6, 50, and 53 have been cancelled.

Claim 2 has been rewritten as follows:
--	2.	(Currently Amended) The catcher tank assembly of claim 1 wherein the catcher tank is configured such that a first row of the array of workpiece support modules is detachably coupled to a first one of the tank sections and a second row of the array of workpiece support modules is detachably coupled to a second one of the tank sections, and wherein the first row and the second row of the array of workpiece support modules 




--	4.	(Currently Amended) The catcher tank assembly of claim 1 wherein each of the plurality of tank sections of the catcher tank further includes a flange extending across one of the opposing sidewalls along the floor and across the other one of the opposing sidewalls to define the u-shaped mating interface that selectively assembles defining 

Claim 8 has been rewritten as follows:
--	8.	(Currently Amended) The catcher tank assembly of claim 7 wherein[[,]] , and the at least one spacer combine to define a box-like cavity that [[to]] captively receives the cord.--.

Claim 16 has been rewritten as follows:
--	16.	(Currently Amended) The catcher tank assembly of claim 15 wherein[[,]] 

Claim 19 has been rewritten as follows:
--	19.	(Currently Amended) The catcher tank assembly of claim 1 wherein each of the workpiece support modules includes a plurality of elongated, vertically arranged that receive received 

Claim 21 has been rewritten as follows:
--	21.	(Currently Amended) The waterjet cutting system of claim 20 wherein a first row of the array of workpiece support modules is detachably coupled to a first one of the tank sections and a second row of the array of workpiece support modules is detachably coupled to a second one of the tank sections.--.

Claim 23 has been rewritten as follows:
--	23.	(Currently Amended) The waterjet cutting system of claim 20 wherein each of the plurality of tank sections of the catcher tank further includes a flange extending across one of the opposing sidewalls along the floor and across the other one of the opposing sidewalls to define the [[a]] u-shaped mating interface.--.

Claim 25 has been rewritten as follows:
--	25.	(Currently Amended) The waterjet cutting system of claim 24 wherein the two adjacent tank sections are detachably coupled together with a spacer disposed therebetween [[to]] collectively defining that [[to]] captively receives the cord.--.




--	27.	(Currently Amended) The waterjet cutting system of claim 20 wherein the workpiece support system further includes a plurality of elongated support columns, and wherein the workpiece support system is detachably coupled to the tank floor by the plurality of elongated support columns to support the workpiece support modules at a height above the floor, adjacent sets of the elongated support columns supporting opposing ends of a respective one of the workpiece support modules.--.

Claim 32 has been rewritten as follows:
--	32.	(Currently Amended) The waterjet cutting system of claim 20 wherein the plurality of workpiece support modules [[are]] arranged in the array [[to]] support a plurality of slats such that the slats collectively define the workpiece platform.--.

Claim 34 has been rewritten as follows:
--	34.	(Currently Amended) The waterjet cutting system of claim 20 wherein a fixture device for a workpiece is secured to the catcher tank [[take]] among the array of workpiece support modules.--.

Claim 46 has been rewritten as follows:
--	46.	(Currently Amended) The catcher tank assembly of claim 45 wherein the catcher tank is configured such that a first row of the array of workpiece support modules is detachably coupled to a first one of the tank sections and a second row of the array of workpiece support modules is detachably coupled to a second one of the s, and wherein the first row and the second row of the array of workpiece support modules 

Claim 52 has been rewritten as follows:
--	52.	(Currently Amended) The catcher tank assembly of claim 51 wherein[[,]] that [[to]] captively receives the cord.

In the Specification
Page 7,	line 21, “know” has been changed to --known--.
Page 9,	line 19, “know” has been changed to --known--.
Page 10,	lines 1-2 have been rewritten as follows:
-- sidewalls 47, a floor 48 extending therebetween [[48]] and an end wall 49 to collectively define each [[an]] end tank section or unit 42, 44. In embodiments having only two tank--;
line 15 has been rewritten as follows:
-- workpiece platform 54 of the catcher tank 40 upon which the workpiece 14 may be supported for processing.--.
Page 13,	line 20, --support-- has been inserted before “modules”.
Page 15,	line 16, --the-- has been inserted before “optional”.
Page 17,	line 3, “an upstanding” has been changed to --the upstanding--.
Page 20,	line 8, “96” has been changed to --96’--.

Page 22,	line 16, --or-- has been inserted before “more”.
Page 23,	line 7, --the-- has been inserted before “specialized”;
		line 15, “a conduit” has been changed to --the conduit--.

In the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In Figure 1, numeral 16 will be changed to 58.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Remarks
Due to the allowability of independent claims 1, 20, and 45, the Restriction requirement (Mail Date: 07/09/2013) has been withdrawn, and the withdrawn claims dependent therefrom have been rejoined.
Claims 6 and 50 have been cancelled, without prejudice, to avoid an issue under 35 USC 112(a and/or b) since it is not clear as to how the abutments edges are configured to control anything since they are merely edges of a tank, and there is no structure set forth to provide such a control function.
Claim 53 has been cancelled, without prejudice, to avoid an issue under 35 USC 112(a) since there is no support for the catcher tank assembly comprising a cutting head or a multi-axis machine. Rather, support is provided for the catcher tank assembly 
The amendments to the claims have been made for further clarity with respect to 35 USC 112(b) and/or to correct informalities.
The amendments to the specification have been made for further clarity and/or to correct informalities, and the amendments to the drawings are necessary to correct an informality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
February 26, 2021